wb BES

MONTANA THIRTEENTH JUDICIAL DISTRICT COURT, YELLOWSTONE COUNTY

 

PENDER WEST CREDIT 1 REIT, L.L.C., |

Plaintiff, Cause No. DV 19-1461

“ve Judge Gregory R. Todd
KHAN REAL ESTATE LLC, MANSOOR A,
KHAN, WESTERN INN MOTEL LLC, and .
CREDIBLY, ORDER TO SHOW CAUSE

Defendants.

 

 

TO: KHAN REAL ESTATE LLC, MANSOOR A. KHAN, WESTERN INN MOTEL LLC
and CREDIBLY

On October ig, 2019, Plaintiff Pender West Credit ! Reit, L.L.C. filed: (i) a Foreclosure
Complaint, Claim for Delivery, and for the Appointment of a Receiver; (ii) an Application for the
Appointment of Receiver and Motion For A Show Cause Hearing; (iii) a Memorandum in Support
of its Application for the Appointment of a Receiver; (iv) a Motion for a Show Cause Hearing for
Claim and Delivery; (v) a Brief in Support of its Motion for a Show Cause Hearing for Claim and
Delivery; and (vi) the Affidavit of Zachary W. Murphy in Support of Receiver Application.

te

GOOD CAUSE APPEARING, the Court shall hold a Show Cause Hearing on the ‘S —

day of " My prrtin Leer, 2019, at 3. 0070’ clock a in the Courtroom of the

Thirteenth Judicial District, Yellowstone County, at 316 North 26", Billings, Montana 59101.
Defendants are ordered to appear and show cause, if any, why the Court should not grant the
Application of Plaintiff for the Appointment of a Receiver and why the Court should not grant the
Motion of Plaintiff for Claim and Delivery in this civil action. A copy of this Show Cause Order

shall be served upon Defendants.

DATED this day of C Letbwr.rn,
X be | add
Honorable Grespfh Rf of

   

COPY TO:

Doug James

Keturah Shaules

MOULTON BELLINGHAM PC
27 North 27" Street, Suite 1900
P.O. Box 2559

Billings, Montana 59103-2559
Attorneys for Plaintiff

4823-0885-9306, v. 1
